Citation Nr: 1648077	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine osteoarthritis with degenerative disc disease (DDD) at L4/L5 and L5/S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1980 to February 1983. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from August 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The August 2011 rating decision continued a 10 percent rating for the service-connected lumbar spine disability.  In August 2012 a hearing on that matter was held before a decision review officer; a transcript of that hearing is of record.  The April 2013 rating decision denied service connection for right lower extremity sciatic nerve disability as secondary to the service-connected lumbar spine disability and a TDIU.  The Veteran filed a notice of disagreement in June 2013, but only with regard to the issue of a TDIU.  In September 2014, a videoconference hearing (addressing both issues on appeal) was held before the undersigned Veterans Law Judge (VLJ); the transcript of which is also of record.  Jurisdiction of this case was subsequently transferred to the Wichita, Kansas RO.  

In January 2015, the Board remanded the claims for additional development.  The matters have been returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Remand is required for additional development prior to the adjudication of the Veteran's claims.  

The matter was remanded in January 2015 to afford the Veteran a VA examination to determine the current severity of his service-connected lumbar spine disability.  In March 2015, VA attempted to provide an examination; however, on the scheduled date of the examination, the Veteran notified VA that he was unable to make the appointment.  Although the report of general information note indicates that the Veteran refused the offered transportation, it does not indicate that the Veteran was offered an opportunity to reschedule the examination. 

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In original claims for increased ratings, a failure to report without good cause will result in a denial of the claim..  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655 (2016); see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  Under these facts, the Board finds that the VA examination should be rescheduled.  In this regard, the Board notes that the Veteran's representative has requested that the examination be rescheduled and the Board takes this request as indication of the Veteran's willingness to report for this examination.

Because adjudication of the Veteran's increased rating claim for lumbar spine disability on appeal being remanded below will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  On remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disabilities on his employability.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated after July 2014. 

2.  Thereafter, arrange for an orthopedic examination of the Veteran to ascertain the current level of severity of his lumbar osteoarthritis with DDD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should state whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment, erectile dysfunction, and/or right lower extremity radiculopathy as a result of his back disability. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected disabilities, to include lumbar spine osteoarthritis with DDD at L4/L4 and L5/S1, left knee degenerative joint disease, and left lower extremity radiculopathy.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Following the completion of the foregoing, the AOJ should readjudicate the Veteran's claims, including entitlement to a TDIU rating, (to include extraschedular consideration as appropriate).  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board, if in order, for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

